Case 4:19-cv-10656-MFL-EAS ECF No. 48 filed 09/08/20   PageID.2322    Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

ACANTHA LLC,

      Plaintiff,                              Case: 19-cv-10656
                                              Hon. Matthew F. Leitman
v.

NUVASIVE, INC.,                               JURY TRIAL DEMANDED

     Defendant.
__________________________________________________________________/

              ORDER GRANTING JOINT MOTION TO STAY
             ALL DEADLINES AND NOTICE OF SETTLEMENT

      Before the Court is Plaintiff Acantha LLC’s and Defendant NuVasive, Inc.’s

Joint Motion to Stay All Deadlines and Notice of Settlement. The Court, having

considered the Motion, and good cause having been shown, hereby ORDERS that

the Motion is GRANTED.

      The Court therefore issues a temporary stay of six (6) weeks of all case

deadlines.

                                    /s/Matthew F. Leitman
                                    MATTHEW F. LEITMAN
                                    UNITED STATES DISTRICT JUDGE

Dated: September 8, 2020
Case 4:19-cv-10656-MFL-EAS ECF No. 48 filed 09/08/20     PageID.2323   Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 8, 2020, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
